Citation Nr: 0106625	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  92-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.



REPRESENTATION

Appellant represented by:  American Red Cross 







INTRODUCTION

The veteran served on active duty from February 1952 to March 
1954.  This is an appeal from a January 1991 decision by a 
Committee on Waivers and Compromises denying entitlement to 
waiver of recovery of an overpayment of improved disability 
pension benefits.  The case was initially before the Board of 
Veterans' Appeals (Board) in June 1994 and September 1998, at 
which times the case was remanded to the RO for development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2. In October 1990 the regional office reduced the veteran's 
award of improved disability pension effective in September 
1988 based on his Social Security benefits.  This action 
resulted in an overpayment of $10,316 in his account, which 
has been recouped. 
  
3.  The veteran was at fault for failing to timely notify the 
RO of his receipt of Social Security benefits.      

4.  The veteran's reported monthly income exceeds his 
reported monthly expenses.    

5.  Repayment of the indebtedness did not constitute and 
undue financial hardship for the veteran.

6.  Waiver of recovery of the overpayment of improved 
disability pension benefits would constitute unjust 
enrichment. 
 

CONCLUSION OF LAW

Recovery of overpayment of VA improved disability pension 
benefits in the calculated amount of $10,316 was not contrary 
to equity and good conscience.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5107, 5302(a), (c) (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals no additional action necessary to 
comply with the new statutory provisions. Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The veteran contends, in substance, that waiver of recovery 
of the overpayment of improved disability pension benefits 
should be granted by the VA since recovery of the 
indebtedness will create an undue financial hardship on him.

The record reflects that in May 1988 the veteran was awarded 
improved disability pension benefits beginning in December 
1987.  The effective date for the benefits was changed to 
October 1987.  His award was based on no countable income 
from any source as reported by him.

The record further discloses that in eligibility verification 
reports dated in October 1988 and January 1989, the veteran 
indicated that he had no income from any source including 
Social Security.  On an October 1990 eligibility verification 
report the veteran indicated that he had begun receiving 
Social Security benefits in August 1988.

In October 1990 the regional office reduced the veteran's 
award of improved disability pension effective in September 
1988 based on his Social Security benefits.  This action 
resulted in an overpayment of $10,316 in his account.

In it's January 1991 decision, the Committee on Waivers and 
Compromises held that there had been no fraud, 
misrepresentation or bad faith on the part of the veteran in 
creation of the overpayment.  The Board concurs in that 
determination.  Thus, his request for waiver of recovery of 
the overpayment is not barred on the basis of any of those 
factors.

The Committee on Waivers and Compromises further held, 
however, that the veteran had been at fault in creation of 
the overpayment by failing to properly report the receipt of 
his Social Security benefits to the VA.  It was also held 
that repayment of the indebtedness would not constitute and 
undue financial hardship for the veteran since his financial 
status report at that time indicated that his monthly income 
exceeded his monthly expenses.  Accordingly, it was held that 
recovery of the overpayment would not be against equity and 
good conscience and the veteran's request for waiver of 
recovery of the overpayment was denied.

In determining whether recovery of an overpayment of VA 
benefits from a veteran would be against equity and good 
conscience, the facts and circumstances in the particular 
case must be weighed carefully.  Different factors will enter 
into such decision, such as the relative fault of the debtor, 
weighing such fault against any fault on the Government's 
fault, whether there was any unjust enrichment, whether there 
would be undue financial hardship resulting from recovery of 
the overpayment, whether recovery of the overpayment would 
defeat the purpose of benefits otherwise authorized, and 
whether the debtor relinquished a valuable right or changed 
position by reason of having relied upon the erroneous 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, as indicated previously, the record reflects 
that the veteran had been awarded improved disability pension 
benefits commencing in October 1987 based on his report that 
he had no income from any source including Social Security.  
On eligibility verification reports submitted in October 1988 
and January 1989 he again indicated that he had no income 
from any source including Social Security.  However, on an 
eligibility verification report dated in October 1990 he 
indicated that he had begun receiving Social Security 
benefits in August 1988.  Accordingly, it was necessary to 
retroactively reduce his award of improved disability pension 
effective in September 1988 with the resulting overpayment in 
his account.

The veteran had been informed at the time of his initial 
award of improved disability pension in May 1988 that the 
pension rate depended in part upon the amount of his income 
and he had been asked to immediately report any change of 
income to the VA.  He had reported on his September 1987 
claim for VA disability benefits that he applied for Social 
Security benefits and in May 1988 he had been contacted by 
the regional office and had informed regional office that he 
had not yet been granted Social Security benefits and that 
his only income consisted of welfare payments.  He was 
advised at that time to immediately notify the regional 
office as soon as he was granted benefits from the Social 
Security Administration or if he received income from other 
sources.  However, as discussed previously, although the 
veteran began receiving Social Security benefits in August 
1988, he did not notify the regional office of the receipt of 
those benefits until submission of his eligibility 
verification report in October 1990, more than two years 
later.  Thus, under the circumstances, the record establishes 
that was a considerable degree of fault on the part of the 
veteran in the creation of the overpayment by failing to 
promptly report the receipt of his Social Security benefits 
to the regional office.  There does not appear to be any 
fault on the part of the VA in creation of the overpayment.

The record discloses that on a November 1990 financial status 
report the veteran indicated that his monthly income 
consisting of his Social Security benefits and his VA 
disability pension was $602, whereas his monthly expenses 
were $590.  However, on subsequent financial status reports 
dated in November 1991, December 1992 and January 1993 he 
indicated that his monthly expenses were considerably in 
excess of his monthly income which consisted of his Social 
Security benefits and his VA disability pension.

Yet another financial status report was submitted by the 
veteran in May 1999. He indicated that his total monthly net 
income was $731 and that his total monthly expenses were 
$425, a difference of $306. In May 2000, the RO advised that 
an audit of the veteran's account showed that the overpayment 
in question, $10,316, had been recouped in full, mostly from 
retroactive payments due the veteran.  Accordingly, the Board 
finds that recovery of the overpayment at issue did not cause 
the veteran undue financial hardship. In addition, receipt of 
additional improved disability pension benefits to which he 
was not entitled did unjustly enrich the veteran. As the 
veteran continues to receive VA improved disability pension 
benefits and has a positive cash flow, the purpose of the 
award of such benefits was not defeated by recoupment of the 
overpayment. It has not been alleged that the veteran 
relinquished a valuable right or changed position by relying 
on the overpayment.   

Taking the above factors into account, the Board concludes 
that recovery of the overpayment in question, which 
reportedly has been accomplished, was not contrary to the 
principles of equity and good conscience. The evidence is not 
so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 1.962, 1.963, 
1.965.






ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

